      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 1 of 17



Ian McIntosh
Mac Morris
CROWLEY FLECK PLLP
1915 South 19th Avenue
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433

Attorneys for Big Sky Resort


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

JOHN MEYER,                                CV-18-2-BU-BMM

                    Plaintiff,             BIG SKY RESORT’S BRIEF IN
                                           SUPPORT OF MOTION FOR
vs.                                        SANCTIONS
BIG SKY RESORT,

                    Defendant.

                                 INTRODUCTION

      Despite being warned numerous times by the Court about the imposition of

sanctions for his conduct, Plaintiff John Meyer has again violated the Montana

Rules of Professional Conduct, made false representations, failed to produce

relevant evidence, and allowed relevant evidence to be destroyed by his expert.

Meyer repeatedly violated Rule 4.2 of the Rules of Professional Conduct by

corresponding with Evi Dixon while she was a supervisor at Big Sky, even after
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 2 of 17



the Court issued its first warning that it would not tolerate any further violations of

the Montana Rules of Professional Conduct. Further, Meyer helped Ms. Dixon

submit a knowingly false subpoena response, failed to produce correspondence and

photographs of the accident scene that were requested in discovery, and allowed

other relevant evidence that had been requested in discovery to be destroyed even

after the Court issued its third and final warning that it would not tolerate further

breaches of the rules of procedure. Pursuant to its inherent authority, the Court

should dismiss Meyer’s claims against Big Sky with prejudice and award Big Sky

its attorney fees as a sanction for Meyer’s conduct. Alternatively, at the very

minimum, Big Sky is entitled to an adverse inference jury instruction that the

evidence that was destroyed would have been helpful to Big Sky’s defense.

                               LEGAL STANDARD

      District courts have the inherent power to impose sanctions for a “full range

of litigation abuses.” Evon v. L. Offices of Sidney Mickell, 688 F.3d 1015, 1035

(9th Cir. 2012); see also Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991).

Before awarding sanctions under its inherent powers, the court must make a

finding that the conduct “constituted or was tantamount to bad faith.” Primus

Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir.1997) (quoting

Roadway Express, Inc. v. Piper, 447 U.S. 752, 767 (1980)). A finding of bad faith

is appropriate when a party engages in behavior that has the effect of “delaying or



                                     Big Sky Resort’s Brief in Support of Motion for Sanctions – 2
         Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 3 of 17



disrupting the litigation or hampering enforcement of a court order.” Id. at 649.

Courts have found that sanctions are warranted in cases where a party makes false

statements under oath, commits egregious discovery abuses, violates the Rules of

Professional Conduct, or engages in other deceptive conduct. See Fink v. Gomez,

239 F.3d 989, 994 (9th Cir. 2001); see also Chambers, 501 U.S. at 44-46. A

court’s inherent authority includes the power to dismiss claims, award attorney

fees, and/or give an adverse inference jury instruction. Goodyear Tire & Rubber

Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017); Glover v. BIC Corp., 6 F.3d 1318,

1329 (9th Cir. 1993); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir.

1983).

                                 BACKGROUND

I.    The Court’s Previous Sanctions Warnings.

      Prior to and immediately after he filed suit, Meyer engaged in conduct that

violated the Montana Rules of Professional Conduct. Among other things, Meyer

communicated with Big Sky employees about this case knowing that Big Sky was

represented by counsel and engaged in a campaign to publicly smear Big Sky,

including by organizing rallies and protests, threatening to purchase a billboard

disparaging Big Sky, making disparaging social media posts, and issuing press

releases regarding this case. See Docs. 30 & 30-1 to 30-18; MRPC 3.6(a), 4.2 &




                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 3
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 4 of 17



4.4. This Court discussed these violations and misconduct in its Order dated

November 27, 2018 and warned Meyer:

      The Court will tolerate no further violations or deviations from
      these rules by Meyer.

(Doc. 48 at 4-5).

      In disregard of this warning, Meyer continued to publish improper

commentary about this lawsuit, Big Sky, and its counsel on social media. See Doc.

96-2. Meyer violated Local Rules and, in keeping with his efforts to make this

case a public crusade against Big Sky, sought to publicly broadcast his deposition

on social media. See Doc. 66. Additionally, in defiance of this Court’s order

denying Meyer leave to allege a claim for abuse of process against Big Sky, Meyer

filed a pleading alleging such a claim anyway. Thus, on September 17, 2019, this

Court again warned Meyer:

      [T]he Court again cautions Meyer and his co-counsel that they must
      follow this Court’s orders.…This Court means what it says when it
      issues an order. And this Court’s discretion to refrain from
      imposing sanctions can only stretch so far.

(Doc. 104 at 4-5).

      Meyer disregarded this warning as well. Violating Local Rule 7.3, Meyer

filed a baseless motion for reconsideration, in yet a further attempt to bring an

abuse of process claim against Big Sky. See Doc. 117. And, in clear defiance of

Fed. R. Civ. P. 26(b)(5)(B), Meyer filed material in the Court’s public docket that



                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 4
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 5 of 17



was subject to Big Sky’s claim of attorney-client privilege. See Docs. 122 & 123.

The privileged material was itself improperly obtained. See Doc. 123. Thus, on

December 6, 2019, based on Meyer’s repeated misconduct conduct and pursuant to

the Court’s inherent authority, the Court issued a $100 sanction against Meyer.

And, for the third time, the Court warned Meyer against violating the Rules of

Professional Conduct and rules of procedure:

      The game of chicken that Meyer seems to believe that this litigation
      involves must end…Meyer should interpret this sanction as the
      Court’s final warning that it will tolerate no further breaches of the
      Rules of Professional Conduct and the rules of procedure – by any
      party.

(Doc. 124 at 7-8). Despite these clear warnings, Meyer has continued to

intentionally violate the Rules of Professional Conduct and Rules of Civil

Procedure, in direct violation of the Court’s orders.

II.   Meyer Violated Rule 4.2 of the Rules of Professional Conduct
      Numerous Times After the Court’s First Sanctions Warning.

      Meyer has repeatedly violated Rule 4.2 of the Rules of Professional Conduct

by corresponding with Evi Dixon while she was employed as a supervisor at Big

Sky, in disregard of the Court’s prior warning about further violations of the Rules

of Professional Conduct. See Ex. 1, Deposition of Evi Dixon (“Dixon Depo.”) at

57:10-60:4. Rule 4.2 of the Montana Rules of Professional Conduct prohibits a

lawyer from communicating with a person the lawyer knows to be represented by

another lawyer. Despite Big Sky’s instruction that Meyer not have any contact

                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 5
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 6 of 17



with Big Sky employees throughout this case, Meyer repeatedly communicated

with Ms. Dixon when she was a supervisor at Big Sky. See id.

      On December 27, 2017, approximately two weeks after Meyer filed this

lawsuit, Big Sky’s counsel instructed Meyer to discontinue all communications

with employees of Big Sky pursuant to Rule 4.2 of the Montana Rules of

Professional Conduct. (Dixon Depo. at 60:13-61:6; see also Ex. 2, Letter).

Despite this instruction and the requirements of Rule 4.2, Meyer had numerous

communications with Ms. Dixon while she was employed by Big Sky. (Dixon

Depo. at 73:10-13). Significantly, several of these communications occurred after

the Court’s November 27, 2018 Order discussing Meyer’s prior violations of the

Rules of Professional Conduct and warning that “[t]he Court will tolerate no

further violations or deviations from these rules by Meyer.” See Doc. 48 at 4-5.

      For example, Meyer was communicating with Ms. Dixon in October 2018,

when she was employed by Big Sky, about what he claimed he was going to do

with any money he received in the lawsuit. (Dixon Depo. at 57:10-58:7). In

response, Ms. Dixon told Meyer she was not allowed to talk to him. (Id. at 58:8-

12). This, however, did not deter Meyer from continuing to communicate with Ms.

Dixon. (Id.) Just a few months later, in December 2018, after the Court warned

Meyer it would tolerate no further violations of the rules, Meyer exchanged text

messages with Ms. Dixon, who was a supervisor at Big Sky at the time, and even



                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 6
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 7 of 17



invited Ms. Dixon to his house for a drink and some appetizers. (Dixon Depo. at

59:21-61:6; see also Doc. 48). Again, in January 2019, after the Court warned

Meyer it would tolerate no further violations of the rules, Meyer texted Ms. Dixon,

still a supervisor at Big Sky and asked if he could stop by Ms. Dixon’s place.

(Dixon Depo. at 73:14-74:4; see also Doc. 48).

III.   Meyer Assisted Ms. Dixon in Submitting a Knowingly False Subpoena
       Response After the Court Issued Its Third and Final Sanctions
       Warning.

       Meyer intentionally attempted to hide his communications with Ms. Dixon

through false discovery responses, false deposition testimony, and lastly, assisting

Ms. Dixon submit a knowingly false subpoena response. On April 6, 2018, Big

Sky served its first discovery requests on Meyer. (Ex. 3, Big Sky’s First Discovery

Requests to Plaintiff). These discovery requests included Request for Production

No. 7, which asked Meyer to “produce all written communications you have had

with any employee or ex-employee of Big Sky or Boyne after December 11,

2015.” (Id. at p. 3). Request for Production No. 7 also specifically informed

Meyer that it was seeking “all letters, emails, social media posts, texts, and any

other written communications.” (Id.) In response to Request for Production No. 7,

Meyer only produced two communications between himself and Ms. Dixon – one

email from Meyer to Ms. Dixon informing her that he filed a lawsuit against Big




                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 7
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 8 of 17



Sky and one email from Ms. Dixon to Meyer with a list of Big Sky ski patroller

email addresses. See Ex. 4, 000099-000100.

      Meyer never supplemented this response with additional documents even

though he exchanged over a hundred text messages with Ms. Dixon between 2016

and 2019. See Ex. 5, E.Dixon 061 to E.Dixon 099. Also, despite these text

messages, Meyer falsely testified at his deposition in April, 2019, that his last

communication with Ms. Dixon was when she gave him a craniosacral massage

sometime in 2018. (Ex. 6, Deposition of John Meyer (“Meyer Depo.”) at 269:23-

270:17).

      Big Sky also served Ms. Dixon with a subpoena on November 19, 2019,

requiring Ms. Dixon to produce all correspondence with Meyer. (Ex. 7,

Subpoena). On December 11, 2019, in response to the subpoena, Meyer delivered

a letter to Big Sky’s counsel, representing that Ms. Dixon did not have any

documents other than what he had previously produced. (Ex. 8). This statement,

however, was false because although Meyer and Ms. Dixon had exchanged over a

hundred text messages, Meyer had only produced two emails between himself and

Ms. Dixon. Compare Ex. 4 (two email correspondence) with Ex. 5, (hundreds of

text messages).

      Ms. Dixon even admitted Meyer’s statement was false:




                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 8
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 9 of 17



      Q. And in the third paragraph there it states – Mr. Meyer
      states, Ms. Dixon has indicated that she does not have any
      documents other than what I have produced, do you see that?
      A. Yep.
      Q. And that statement from Mr. Meyer was false, wasn’t it?
      A. Um, obviously false because we have now all the other
      documents that I provided to Ms. Walas.

(Dixon Depo. at 29:24-30:8; see also Ex. 8). The documents Ms. Dixon provided

to Ms. Walas, Meyer’s counsel, which were eventually provided to Big Sky in

February 2020, after both Meyer’s and Ms. Dixon’s depositions, included over a

hundred text messages between Meyer and Ms. Dixon between 2016 and 2019.

See Ex. 5. Ms. Dixon further testified that Meyer knew the subpoena response was

false because he knew he had not produced all of his correspondence with Ms.

Dixon. (Dixon Depo. at 32:12-34:14). Meyer assisted in submitting the false

response to Ms. Dixon’s subpoena less than one week after the Court’s December

6, 2019 Order, which contained a third and “final warning” that the Court would

tolerate no further violations of the rules. See Ex. 8; Doc. 124.

IV.   Just Over One Month After the Court Issued Its Third and Final
      Sanctions Warning, Meyer Allowed Destruction of Evidence that Had
      Been Requested in Discovery.

      One of the documents produced to Big Sky in February 2020 in response to

Ms. Dixon’s subpoena was a text message dated January 13, 2020 from Ms. Dixon

to Meyer stating: “Got someone to take pictures today. It’s not really what I

wanted to see. The loop [r]oad is still visible from up close.” (Ex. 5 at



                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 9
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 10 of 17



E.Dixon081). The text message continues with a photo that shows that skiers can

clearly see Loop Road and indicates that this photo is “one of many.” (Id. at

E.Dixon082). No other photos, however, were produced. When Big Sky inquired

about the other photos that should have been produced, Meyer’s counsel informed

Big Sky that those photos were deleted after Ms. Dixon reviewed them. See Ex. 9,

Email.

      At the time Ms. Dixon received and deleted the photos, there was an

obligation to preserve the photos because they were responsive to discovery

requests that had been served on Meyer on April 6, 2018. (Ex. 3). The photos,

which undercut Ms. Dixon’s original claim that Loop Road is not visible from up

close, were deleted sometime after January 13, 2020 even though they were

responsive to several of those discovery requests. See Exs. 3 & 9. For example,

Request for Production No. 12 asked Meyer to produce all photographs of the

scene of the accident that he contends are relevant to his allegations and Request

for Production No. 15 asked Meyer to produce any and all photographs that in any

way relate to this incident and lawsuit. See Ex. 3 at pp. 5-6. Despite these

discovery requests, Meyer never produced the photograph of the scene of his ski

accident that Ms. Dixon sent to him.

      Meyer also failed to inform Ms. Dixon that he had an obligation to produce

any pictures of the accident scene or tell Ms. Dixon not to destroy the photographs.



                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 10
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 11 of 17



(Dixon Depo. at 65:24-67:6). Meyer’s failure to produce the photo that Ms. Dixon

sent him and failure to preserve the other photographs taken on Ms. Dixon’s behalf

occurred approximately one month after the Court issued its third and final

warning that it would not tolerate further violations of the rules. See Doc. 124.

                                   DISCUSSION

I.    The Totality of Meyer’s Misconduct Throughout This Case Warrants
      Dismissal of Meyer’s Claims Against Big Sky.

      For dismissal to be proper, the conduct to be sanctioned must be due to

“willfulness, fault, or bad faith.” Fjelstad v. American Honda Motor Co., 762 F.2d

1334, 1337 (9th Cir.1985)). It is well settled that dismissal is appropriate where a

party has engaged deliberately in deceptive practices that undermine the integrity

of judicial proceedings: “courts have inherent power to dismiss an action when a

party has willfully deceived the court and engaged in conduct utterly inconsistent

with the orderly administration of justice.” Wyle, 709 F.2d at 589 (upholding

dismissal of complaint pursuant to court's inherent power where plaintiff's denials

of material fact were knowingly false and plaintiff willfully failed to comply with

discovery orders); see also North Am. Watch Corp. v. Princess Ermine Jewels, 786

F.2d 1447, 1451 (9th Cir. 1986) (affirming dismissal of defendant's counterclaim

under court's inherent power for concealing documents and violating court’s

discovery order). In evaluating the propriety of dismissal, courts consider all




                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 11
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 12 of 17



incidents of the party’s alleged misconduct. See Adriana Int'l Corp. v. Thoeren,

913 F.2d 1406, 1411 (9th Cir. 1990).

      The Court has already issued Meyer warnings on three separate occasions

due to his misconduct, including violations of the Rules of Professional Conduct

and filing pleadings in violation of the Court’s orders and the rules of procedure.

Even after the Court issued Meyer these warnings, he continued to violate the

Rules of Professional Conduct, made false representations about documents

requested in discovery, and allowed relevant evidence to be destroyed.

      Meyer communicated with Ms. Dixon, a supervisor at Big Sky, in defiance

of this Court’s November 27, 2018 Order, Rule 4.2, and Big Sky’s counsel’s

instruction. Less than one week after the Court’s December 6, 2019 Order, which

contained the Court’s third and final warning that the Court would not tolerate any

further violations of the rules, Meyer assisted Ms. Dixon in submitting a

knowingly false subpoena response, which concealed relevant evidence.

Subsequently, Meyer allowed the destruction of photos depicting the location of

his ski wreck, which had been specifically requested in discovery.

      Meyer’s bad faith disregard of the Court’s Orders and the rules undermines

the integrity of this judicial proceeding and is inconsistent with the orderly

administration of justice. This Court’s Orders and warnings have not, and

apparently cannot, deter Meyer’s improper conduct. As the Court has already



                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 12
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 13 of 17



recognized, “[t]he game of chicken that Meyer seems to believe that this litigation

involves must end” (Doc. 124 at 7), and it should end now. All of Meyer’s

conduct – past and present – when considered together warrants dismissal of

Meyer’s claims against Big Sky with prejudice. See Adriana Int'l Corp., 913 F.2d

at 1411.

II.   Meyer’s Conduct Warrants an Award of Attorney Fees.

      In addition to dismissing Meyer’s claims, the Court’s inherent authority

includes the ability to award attorney fees as a sanction. Goodyear Tire & Rubber

Co., 137 S. Ct. at 1186 (2017). An award of attorney fees usually consists of an

order instructing a party that has acted in bad faith to reimburse legal fees and costs

incurred by the opposing party. Id. The complaining party may recover only the

portion of his fees that he would not have paid but for the misconduct. Id. at 1187.

      Because of Meyer’s most recent round of bad faith conduct, Big Sky has

been forced to incur attorney fees it otherwise would not have incurred. Even after

the Court’s numerous orders warning Meyer that he must follow the rules, Big Sky

has been forced to spend significant time and resources in an attempt to uncover

the truth. Because of Meyer’s conduct, Big Sky has expended time and efforts

trying to locate documents that Meyer intentionally did not produce, lied about, or

destroyed. It is only just that Big Sky be awarded its costs and attorney fees




                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 13
       Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 14 of 17



incurred as a result of Meyer’s most recent violations of the Court’s orders and the

rules governing these proceedings.

III.   At the Very Least, Big Sky is Entitled to an Adverse Inference Jury
       Instruction.

       At the very least, Meyer’s destruction of relevant evidence, warrants an

adverse inference jury instruction. “Spoliation is the destruction or significant

alteration of evidence, or the failure to preserve property for another's use as

evidence in pending or reasonably foreseeable litigation.” West v. Goodyear Tire

& Rubber Co., 167 F.3d 776, 779 (9th Cir. 1999). The court has “inherent

discretionary power to make appropriate evidentiary rulings in response to the

destruction or spoliation of relevant evidence.” Glover, 6 F.3d 1318, 1329 (9th

Cir. 1993). Such broad power includes permitting an adverse inference from the

spoliation of relevant evidence against the spoliating party. Id. The adverse

inference sanction is based on evidentiary and policy rationales that seek to deter a

party who has notice of an item's relevance to litigation from destroying it. Akiona

v. United States, 938 F.2d 158, 161 (9th Cir. 1991). A finding of bad faith is not a

prerequisite for an adverse inference. Glover, 6 F.3d at 1329.

       As mentioned above, photos of the location of Meyer’s ski wreck were

destroyed after being specifically requested in discovery. These photos had been

requested by Big Sky in discovery and were requested and reviewed by Meyer’s

expert witness. Because the photos were relevant to the allegations and defenses in

                                    Big Sky Resort’s Brief in Support of Motion for Sanctions – 14
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 15 of 17



this case and were intentionally destroyed after being requested in discovery, Big

Sky is entitled to an adverse inference jury instruction that these photos would

have been helpful to Big Sky’s defense and would have shown that Loop Road was

visible and obvious to skiers on the Highway run. See In re Napster, Inc. Copy.

Litig., 462 F. Supp. 2d 1060, 1078 (N.D. Cal. 2006); Hamilton v. Signature Flight

Support Corp., 2005 WL 3481423, at *3 (N.D. Cal. Dec. 20, 2005).

                                  CONCLUSION

      Meyer has ignored the Court’s previous orders and warnings by continuing

to violate the Rules of Professional Conduct, making false statements about

responsive documents, and allowing the destruction of relevant evidence

specifically requested in discovery. The Court should follow through on its third

and final warning to Meyer, put an end to Meyer’s “game of chicken,” and dismiss

Meyer’s claims against Big Sky with prejudice. The Court should also award Big

Sky the attorney fees it has been forced to incur due to Meyer’s numerous

violations of the Court’s orders and the rules. Alternatively, at the very minimum,

Big Sky is entitled to an adverse inference jury instruction that the photos depicting

the location of Meyer’s ski wreck that were intentionally destroyed after being

requested in discovery would have been helpful to Big Sky’s defense.

//

//



                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 15
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 16 of 17



      DATED this 27th day of March 2020.

                                        CROWLEY FLECK PLLP


                                        By /s/ Ian McIntosh
                                          Ian McIntosh
                                          P.O. Box 10969
                                          Bozeman, MT 59719-0969

                                            Attorneys for Big Sky Resort


                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(d)(2)(E), I certify that this brief is printed with

proportionately spaced Times New Roman text typeface of 14 points; is double-

spaced; and the word count, calculated by Microsoft Office Word 2007, is 3,407

words long, excluding the Caption and the Certificates of Service and Compliance.

      Dated this 27th day of March, 2020.

                                        CROWLEY FLECK PLLP


                                        By /s/ Ian McIntosh
                                          Ian McIntosh
                                          P.O. Box 10969
                                          Bozeman, MT 59719-0969

                                            Attorneys for Big Sky Resort




                                   Big Sky Resort’s Brief in Support of Motion for Sanctions – 16
      Case 2:18-cv-00002-BMM Document 156 Filed 03/27/20 Page 17 of 17



                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 27th day
of March, 2020.

[ ]   U.S. Mail                 Breean Walas
[ ]   Hand Delivery             Walas Law Firm
[ ]   Facsimile                 P.O. Box 4591
[ ]   FedEx                     Bozeman, MT
[x]   ECF                       59772




                                          /s/ Ian McIntosh
                                          Ian McIntosh




                                 Big Sky Resort’s Brief in Support of Motion for Sanctions – 17
